Citation Nr: 0608547	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-34 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel
INTRODUCTION

The veteran served on active duty from June 1973 to October 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.


FINDING OF FACT

The preponderance of the probative evidence indicates that 
the veteran's right knee disorder is not related to an in-
service disease or injury.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
active service, nor may arthritis of the right knee be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that her right knee was originally 
injured when she was 16 years of age, but that the knee 
disability was aggravated during service.  She also contends 
that the currently diagnosed right knee disorder is related 
to knee problems that she had in service.  As a lay person, 
however, her assertions are not probative of a nexus between 
the currently diagnosed right knee disorder and an in-service 
disease or injury because she is not competent to provide 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. § 1110 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

Arthritis of the right knee did not become manifest to a 
degree of 10 percent or more within a year of the veteran's 
separation from service.  Consideration of the presumptive 
provisions applicable to chronic diseases does not, 
therefore, support a grant of service connection.  See 
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

The evidence shows that the veteran has received treatment 
since June 1990 for a torn right medial meniscus and anterior 
cruciate ligament, with degenerative joint disease diagnosed 
in December 1999.  Her claim is, therefore, supported by a 
current medical diagnosis of disability.  There is no 
probative evidence, however, of an in-service disease or 
injury, or a nexus between the current disability and any 
incident of service.  Hickson, 12 Vet. App. at 253.

Although the veteran has stated that she originally injured 
the right knee at the age of 16, the report of examination on 
entering service does not reflect any abnormality in the 
right knee.  Her complete service medical records could not 
be located, and the available in-service records consist only 
of her entrance and separation examinations.  When examined 
on separation from service she was noted to have a "trick 
knee," but examination of the lower extremities was normal.  
The veteran's current statements regarding the onset of the 
right knee disability are not sufficient to constitute clear 
and unmistakable evidence of the disorder pre-existing 
service.  Because the evidence does not clearly and 
unmistakably show that the right knee disability pre-existed 
service, she is entitled to the presumption of soundness on 
entering service.  38 U.S.C.A. § 1111 (West 2002); see Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b) (2005).  The issue for consideration is, 
therefore, direct service connection, not aggravation of a 
pre-existing disability.

Following her separation from service in October 1975, there 
is no documentation of a right knee disability prior to June 
1990.  At that time the veteran reported having injured the 
right knee at the age of 16 years, and having re-injured the 
knee in December 1989 in an on-the-job injury.  She denied 
having had any problems with the knee from the age of 16 
until the injury in December 1989, accept for an occasional 
mild ache.  She did not refer to any problems with the knee 
while in military service, or significant problems following 
her separation from service until December 1989.

VA and private treatment records document the ongoing 
treatment of the right knee disability since June 1990.  With 
the exception of reference to the injury at the age of 16, 
the records reflect an onset date of December 1989 for the 
right knee disability.  There is no reference to any problems 
with the right knee during service.

In a September 2005 hearing the veteran testified to having 
received medical treatment for the right knee multiple times 
while in service.  That assertion is, however, contradicted 
by the statements that she made in June 1990 that she had no 
significant problems with the knee from the age of 16 until 
the December 1989 injury.  There is no documentation of any 
problems with the knee for more than 14 years following her 
separation from service and after the subsequent injury.  The 
Board finds, therefore, that her current assertions regarding 
treatment for the right knee while in service are not 
credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997).

When asked whether any physician had indicated to her that 
the right knee disability had been aggravated during service, 
she responded affirmatively.  In explaining that response, 
however, she stated that the physician told her following the 
December 1989 injury that the pathology in the right knee was 
long-standing.  She did not make any reference to right knee 
problems during service when examined in June 1990, or even 
report having been in service, so the physician could not 
have been referring to an in-service injury.

There is no probative evidence of any complaints or clinical 
findings regarding the right knee during service, or for more 
than 14 years following her separation from service, and she 
denied having received any treatment for the right knee 
during that time.  She did not claim entitlement to VA 
compensation benefits until July 2002, almost 27 years after 
separation.  None of the medical evidence indicates that the 
currently diagnosed right knee disability is related to 
service, in that the evidence shows that the disability was 
caused by the December 1989 on-the-job injury.  For these 
reasons the Board finds that the criteria for a grant of 
service connection are not met, and that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a right knee disorder.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate her claim, the RO notified her of the 
information and evidence needed to establish entitlement to 
service connection in multiple notices issued since she 
submitted her claim for service connection.  In those notices 
the RO also informed her of the information and evidence that 
she was required to submit, including any evidence in her 
possession, and the evidence that the RO would obtain on her 
behalf.  The Board finds, therefore, that VA has fulfilled 
its duty to inform the veteran of the evidence she was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate her claim.  Because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of her claim, the RO obtained the 
available service medical records, and the VA and private 
treatment records she identified.  The RO was not required to 
obtain a medical opinion regarding a nexus to service due to 
the absence of any probative evidence of an in-service right 
knee disease or injury.  See Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  She has not indicated the existence of any 
other evidence that is relevant to her appeal, and the Board 
concludes that all relevant data has been obtained for 
determining the merits of her claim.  


ORDER

The claim of entitlement to service connection for a right 
knee disorder is denied.




____________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


